604 So.2d 1313 (1992)
Eva MILEY, Individually and on Behalf of her Deceased Son, Bruce L. MILEY,
v.
LOUISIANA FARM BUREAU CASUALTY INSURANCE COMPANY and George B. McKenzie.
Consolidated with
Murphy Keith WHEAT, Individually, and on Behalf of his Deceased Wife Cindee Parker WHEAT
v.
George B. McKENZIE, Individually, and as Adminstrator of the Estate of his Minor Son, Thomas B. McKenzie, Louisiana Farm Bureau Casualty Insurance Company, State Farm Mutual Automobile Insurance Company, and Estate of Robert R. Fussell.
No. 92-C-1833.
Supreme Court of Louisiana.
October 2, 1992.
Denied.
COLE, J., would grant the writ.